 1
 2
 3                                                                          O
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   ALEJANDRO NAVARETTE,                       Case No. 2:20-CV-10500 DOC (KES)
12                 Petitioner,
13          v.                                  ORDER ACCEPTING REPORT AND
                                                  RECOMMENDATION OF U.S.
14   CHRISTIAN PFEIFFER, Warden,                     MAGISTRATE JUDGE
15                 Respondent.
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 1), the
19   other records on file herein, and the Report and Recommendation of the U.S.
20   Magistrate Judge (Dkt. 20). No objections to the Report and Recommendation
21   were filed, and the deadline for filing such objections has passed. The Court
22   accepts the report, findings, and recommendations of the Magistrate Judge.
23         IT IS THEREFORE ORDERED that Judgment be entered denying the
24   Petition with prejudice.
25
26           June 17, 2021
     DATED: ___________________            ____________________________________
27                                         DAVID O. CARTER
                                           UNITED STATES DISTRICT JUDGE
28
